           Case 5:21-cv-00712-FB Document 5 Filed 07/27/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CALVIN RAY,                                    §
                                               §
                  Plaintiff,                   §                SA-21-CV-00712-FB
                                               §
vs.                                            §
                                               §
ATTORNEY GENERAL’S OFFICE                      §
CHILD SUPPORT DIVISION,                        §
                                               §
                  Defendant.                   §

                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending that

the Court dismiss this case as frivolous pursuant to 28 U.S.C. § 1915(e). Accordingly, all

matters referred to the Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 27th day of July, 2021.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE
